DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
This action is Final.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Applicant appears to argue on page 6 that Kwatra teaches away from the limitation of “a trigger circuit to detect that the trigger bit is set and to cause, in response to detecting that the trigger bit is set…” because the logic function is initiated by the BIOS system in paragraph [0027] and not by a trigger circuit. Examiner respectfully disagrees.
Although Kwatra describes in a conclusory statement that a logic function is initiated by the BIOS system in paragraph [0027], this appears to be referring to the BIOS initiating the logic function by setting the bit of the status register. The details of FIG. 5 and paragraph [0027] states that the BIOS sets the bit of the status register of the General-Purpose Register Block associated with the system event identified at the Super I/O controller [0027]. The setting of the bit in the status register initiates a system control interrupt [0004], and it is actually the power and configuration management system that detects such interrupt and performs the logic function based on the act of the BIOS setting the bit in the status register [0027]. In summary, Kwatra teaches a component that detects an interrupt when BIOS sets a bit in the status register, causing the component to perform additional actions. Kwatra’s teachings when combined with Harter thereby teaches BIOS setting a bit when an error is detected, which generates an interrupt or error signal to allow the power and configuration management system to perform the subsequent actions of copying of shadow register data into original register to reconfigure processor without customary resets. Thus Kwatra does teach the limitation.
For the reason described above, the previous rejection is maintained.
Additionally, newly found prior art (cited below in the conclusion section) and the cited paragraphs also describes the concept of setting a bit, and as a result of detecting the bit, copying shadow configuration register content into a register. Such newly found prior art are combinable with Harter and would also teach reconfiguration without a reset.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0044044 to Harter et al., in view of U.S. Patent Application Publication 2005/0102543 to Kwatra et al.

As to claim 1, Harter discloses a processor [100]  comprising: a configuration register [register: paragraphs 0019 & 0022]; a shadow configuration register [shadow register: paragraphs 0019 & 0022]; a trigger bit [error signal: paragraph 0054]; and a trigger circuit to cause, when the trigger bit is set, shadow configuration register content to be copied to the configuration register to reconfigure the processor without a system reset [in case of error, hardware copies shadow register data into original register to reconfigure processor without customary resets: paragraph 0017 and  0019]. 
Harter teaches the limitations of the claim, including a trigger bit to cause subsequent actions, but does not teach that the trigger bit may be set by code to be executed by the processor, or specifically that the trigger circuit detects when the trigger bit is set, and in response to detecting that the trigger bit is set, causing the subsequent action.  
Kwatra teaches a trigger bit to cause subsequent actions [setting a bit in the status register issues a system control interrupt to enable the computer system to recognize and manage a system event: paragraph 0004].  Thus, Kwatra teaches a triggering means similar to that of Harter.  Kwatra further teaches the trigger bit may be set by code to be executed by the processor [BIOS sets a bit in the status register associated with the system event: paragraph 0027; BIOS is software code that runs during operation of the computer system, i.e. executed by the processor: paragraph 0023], and specifically that the trigger circuit detects when the trigger bit is set, and in response to detecting that the trigger bit is set, causing the subsequent action [setting a bit in the status register issues a system control interrupt to enable the computer system to recognize and manage a system event: paragraph 0004].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the processor to set the trigger bit as taught by Kwatra.  One of ordinary skill in the art would have been motivated to do so that subsequent actions can be performed.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of using a trigger bit to cause subsequent actions.  Moreover, the processor setting means taught by Kwatra would improve the flexibility of Harter because it allowed the processor to directly initiate the trigger, in addition to other error-detection means.

As to claim 2, Harter discloses a method comprising: loading first configuration settings into first shadow configuration register in a first processor [shadow registers mirror configuration settings stored in registers: paragraphs 0019 & 0022]; setting a first trigger in the first processor [error signal: paragraph 0054]; and in response to the first trigger bit being set, copying the first configuration settings from the first shadow configuration register to the first configuration register to reconfigure the processor without a system reset [in case of error, hardware copies shadow register data into original register to reconfigure processor without customary resets: paragraph 0019;  correcting in particular transient errors without a system or processor restart : paragraph 0017 ].  Kwatra further teaches the trigger bit may be set by code running on the first processor [BIOS sets a bit in the status register associated with the system event: paragraph 0027; BIOS is software code that runs during operation of the computer system, i.e. executed by the processor: paragraph 0023], detecting when the trigger bit is set, and in response to detecting that the trigger bit is set, causing the subsequent action [setting a bit in the status register issues a system control interrupt to enable the computer system to recognize and manage a system event: paragraph 0004].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0044044 to Harter et al., in view of U.S. Patent Application Publication 2005/0102543 to Kwatra et al., and in further view of Applicants’ Admitted Prior Art.

As to claim 3, Harter and Kwatra teach the limitations of the claim, but do not specifically teach that loading the first configuration settings into the first shadow configuration storage is performed by a basic input/output system (BIOS).  
Applicants’ Admitted Prior Art teaches that means for configuration and reconfiguration of a system are well known in the art [paragraph 0002].  Thus, Applicants’ Admitted Prior Art teaches system configuration means similar to that of Harter and Kwatra.  Applicants’ Admitted Prior Art further teaches loading the first configuration settings into the first shadow configuration storage is performed by a basic input/output system (BIOS) [i.e. configuring a system with configuration settings is performed by BIOS: paragraph 0002].
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ BIOS configuration means as taught by Applicants’ Admitted Prior Art.  One of ordinary skill in the art would have been motivated to do so that configuration settings may be set for the system.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of system configuration.  Moreover, the BIOS configuration means taught by Applicants’ Admitted Prior Art would improve the flexibility of Harter and Kwatra because it allowed the configuration to be performed at a low-level hardware and firmware level, as well as performing other BIOS functions well known in the art.

As to claim 4, Harter as modified, discloses selecting, by the BIOS, a thread in the first processor to serve as a system bootstrap processor (SBSP) [master processor 101]. 

As to claim 5, Harter as modified, discloses causing, by the BIOS, one or more other threads to enter a wait state [paragraph 0058]. 

As to claim 6, Harter as modified, discloses causing, by the BIOS, the first processor to enter a halt state [paragraph 0058].  Applicants’ Admitted Prior Art further teaches this may be performed by BIOS or other system-level code, such as processor firmware [paragraph 0002].  

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0044044 to Harter et al., in view of U.S. Patent Application Publication 2005/0102543 to Kwatra et al., and in further view of Applicants’ Admitted Prior Art, in further view of U.S. Patent Application 2013/0138858A1 to Adler et al.

As to claims 7-16, Harter discloses the first processor to send a message to a second and third processor to request a configuration update [interrupt sent to CPUs 101 & 102 to update configuration: paragraph 0058].  Applicants’ Admitted Prior Art further teaches connections for performing communications between processors well known in the art [interconnect ports, and/or other topologies and resources well known in the art: paragraph 0002].  
Harter, Kwatra and Applicants’ Admitted Prior Art teach the limitations of the claims, but does not specifically teach that the interconnect ports and/or other topologies and resources comprise a platform controller hub (PCH) and a sideband link for said communicating between processors.  
Adler teaches a multi-node processor system comprising communication among the processors [IP agents: FIGS. 1 & 2, and paragraphs 0013-0015].  Thus, Adler teaches a multi-node processor system similar to that of Harter, Kwatra and Applicants’ Admitted Prior Art.  Adler further teaches messages are communicated between node processors via PCH [840, and paragraph 0062] and sideband links [FIG. 2, element 116, and paragraph 0013].
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ a sideband link as taught by Adler.  One of ordinary skill in the art would have been motivated to do so to communicate messages such as requests for configuration updates between processors in a multi-node processor system.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a multi-node processor system comprising communication among the processors.  Moreover, the sideband link means taught by Adler would improve the flexibility of Harter, Kwatra and Applicants’ Admitted Prior Art because it enabled ease of integration of nodes within the multi-node processor system.

As to claim 11, Harter discloses setting, by second firmware on the third processor in response to the fourth message, a second trigger in the third processor to cause second configuration settings to be copied from second shadow configuration storage in the third processor to second configuration storage in the third processor [shadow configuration settings are copied to third processor registers: paragraphs 0019 & 0022].     

As to claims 12-14, Harter discloses sending, by the third processor to the first processor to acknowledge completion of the configuration request [processor-specific and/or software routines to resume: paragraphs 0069 & 0071].  Applicants’ Admitted Prior Art further teaches connections for performing communications between processors well known in the art [interconnect ports, and/or other topologies and resources well known in the art: paragraph 0002].  Adler further teaches messages, i.e. configuration update acknowledgements, may be communicated between node processors via PCH [840, and paragraph 0062] and sideband links [FIG. 2, element 116, and paragraph 0013].

As to claim 15, Harter as modified discloses restarting the BIOS on the SBSP thread [un-halting processor and resuming operations: paragraphs 0069 & 0071]. 

As to claim 16, Harter discloses incrementing an instruction pointer for the SBSP thread in response to the seventh message [un-halting processor and resuming operations comprises executing the next instruction, i.e. incrementing the instruction pointer: paragraphs 0069 & 0071].  

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0044044 to Harter et al., in view of U.S. Patent Application Publication 2005/0102543 to Kwatra et al., and in further view of U.S. Patent Application 2013/0138858A1 to Adler et al.

As to claim 17, Harter discloses a system comprising: a first processor [100] to send a configuration update request [interrupt sent to CPUs 101 & 102 to update configuration: paragraph 0058]; first processor is in a halt state in which it generates no transactions on the system interconnect [paragraph 0058]; first configuration register [register: paragraphs 0019 & 0022]; first shadow configuration register [shadow register: paragraphs 0019 & 0022]; first trigger bit [error signal: paragraph 0054]; and a first trigger circuit to cause, based on the first trigger bit content, first shadow configuration register content to be copied to the first configuration register to reconfigure the processor without a system reset [in case of error, hardware copies shadow register data into original register to reconfigure processor without customary resets: paragraph 0017 and 0019]. 
Harter teaches the limitations of the claim, including a trigger bit to cause subsequent actions, but does not teach that the trigger bit may be set by code to be executed by the firmware, or specifically that the trigger circuit detects when the trigger bit is set, and in response to detecting that the trigger bit is set, causing the subsequent action.  
Kwatra teaches a trigger bit to cause subsequent actions [setting a bit in the status register issues a system control interrupt to enable the computer system to recognize and manage a system event: paragraph 0004].  Thus, Kwatra teaches a triggering means similar to that of Harter.  Kwatra further teaches the trigger bit may be set by code to be executed by the firmware [BIOS, i.e. firmware, sets a bit in the status register associated with the system event: paragraph 0027], and specifically that the trigger circuit detects when the trigger bit is set, and in response to detecting that the trigger bit is set, causing the subsequent action [setting a bit in the status register issues a system control interrupt to enable the computer system to recognize and manage a system event: paragraph 0004].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the processor to set the trigger bit as taught by Kwatra.  One of ordinary skill in the art would have been motivated to do so that subsequent actions can be performed.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of using a trigger bit to cause subsequent actions.  Moreover, the processor setting means taught by Kwatra would improve the flexibility of Harter because it allowed the processor to directly initiate the trigger, in addition to other error-detection means.
Harter and Kwatra teach the limitations of the claims, including a cluster comprising communication among a multi-node processor system [col. 1, lines 16-25] using a system interconnect [col. 7, lines 37-44], but do not specifically teach that the system interconnect comprises a platform controller hub (PCH) and a sideband link.  
Adler teaches a multi-node processor system comprising communication among the processors [IP agents: FIGS. 1 & 2, and paragraphs 0013-0015].  Thus, Adler teaches a multi-node processor system similar to that of Harter and Kwatra.  Adler further teaches messages are communicated between node processors via PCH [840, and paragraph 0062] and sideband links [FIG. 2, element 116, and paragraph 0013].
At the time of the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ a sideband link as taught by Adler.  One of ordinary skill in the art would have been motivated to do so to communicate messages such as requests for configuration updates between processors in a multi-node processor system.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a multi-node processor system comprising communication among the processors.  Moreover, the sideband link means taught by Adler would improve the flexibility of Harter and Kwatra because it enabled ease of integration of nodes within the multi-node processor system.

As to claims 18-19, Harter discloses a second processor connected to the first processor through a processor interconnect [master processor is coupled to other processors: FIG. 1], while the first processor is in the halt state in which it generates no transactions on the processor interconnect [paragraph 0058].  Adler further teaches messages, i.e. requests for configuration updates, are communicated between node processors via PCH [840, and paragraph 0062] and sideband links [FIG. 2, element 116, and paragraph 0013].

As to claim 20, Harter discloses the second processor is to send a configuration update acknowledgement to first processor [processor-specific and/or software routines to resume: paragraphs 0069 & 0071].  Adler further teaches messages, i.e. configuration update acknowledgements, may be communicated between node processors via PCH [840, and paragraph 0062] and sideband links [FIG. 2, element 116, and paragraph 0013].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Johnson et al. (PGPUB 2012/0131309) setting an associated bit for an interrupt [1092], and as a result of the bit, copying the contents of the shadow control status register into the control status register [1095].
Richey et al. (USPAT 5,452,437) teaches setting a parity error condition bit in a register, which causes copying of shadow control register into control register [col. 11 lines 35-40].
Landry et al. (PGPUB 2011/0145322) teaches using shadow copy configuration without having to restart [0020 and 0022].
Lueh et al. (PGPUB 2016/0140686) teaches setting of bits that indicates whether a corresponding register is to be saved/restored [0017].
Day et al. (PGPUB 2004/0255084) teaches copying data from shadow register to target register based on reservation flags [abstract and 0007].
Hook (UPSAT 7,082,127) teaches writing data to a command buffer that triggers the shadow register data to be copied to a control register [col. 3 lines 1-10].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186